Citation Nr: 0500780	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  93-18 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected bronchial asthma.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to April 
1992, with more than 16 years of prior active duty.  This 
case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1993 rating decision by the RO.


FINDINGS OF FACT

1.  The veteran's asthma causes daily wheezing, coughing, and 
dyspnea on exertion, but has never caused severe or 
pronounced symptoms to include frequent or very frequent 
asthmatic attacks with marked or severe dyspnea on exertion 
between attacks with only temporary relief by medication, or 
marked loss of weight, or other evidence of severe impairment 
of health.

2.  The veteran's service-connected asthma has been 
manifested by symptoms requiring triple inhaler medication, 
with mild exacerbations managed by an increase in his 
medications, occurring on a weekly to monthly basis; with 
pulmonary function tests revealing a mild airway obstruction; 
but pulmonary function testing has never shown forced 
expiratory volume in one second (FEV-1) of less than 79 
percent predicted, nor has the veteran had a ratio of forced 
expiratory volume in one second to forced vital capacity 
(FEV-1/FVC) of less than 80 percent; and neither monthly 
visits to a physician for required care of exacerbations, nor 
intermittent (at least three per year) courses of systemic 
corticosteroids have ever been shown since the initial grant 
of service connection.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for the service-connected bronchial 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West. 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to an initial rating 
in excess of 30 percent for the service-connected bronchial 
asthma has been properly undertaken. 

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient.  The veteran 
has been notified of his right to notice and assistance in 
letters sent in April 2001 and December 2003.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The letters advised 
him of the evidence necessary to substantiate his claim, what 
he needed to do to assist VA in obtaining evidence and what 
VA would do to obtain evidence.  The April 2001 and December 
2003 letters also specifically asked him to tell VA if he did 
not have any additional evidence to submit and if he did not 
know of additional evidence he would like considered, 
respectively.  The veteran did not indicate that there were 
any additional records which were obtainable prior to a 
decision of his claim.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

In this case, the veteran asserts that his service-connected 
bronchial asthma has been productive of severe symptomatology 
since the effective date of service connection, warranting a 
rating in excess of the initial 30 percent rating assigned.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  


38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1(2004); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  When, as here, the 
veteran timely appealed the rating initially assigned for the 
service-connected bronchial asthma-just after establishing 
entitlement to service connection for it, VA must consider 
the claim in this context.  This, in turn, includes 
determining whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claims 
when his disabilities may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Historically, the veteran was granted service connection for 
bronchial asthma in a January 1993 rating decision.  An 
initial 10 percent rating was assigned effective from May 1, 
1992, the effective date of service connection.  The veteran 
timely appealed the initial rating assigned.  In support of 
his contentions, the veteran submitted correspondence from 
his private treating physician in June 1993 who indicated 
that the veteran's current medications at that time included 
Azmacort, Theophylline, Albuterol inhaler and prednisone by 
mouth when needed.  The physician noted that the medications 
were needed on a continuous basis and rated the asthma as 
moderate to severe.  

Pulmonary function testing performed in April 1993 revealed 
post bronchodilator FEV-1 of 92 percent predicted; and post 
FEV1/FVC of 104.  Pulmonary function tests performed in March 
1994 revealed FEV-1 of 87 percent predicted and FEV1/FVC of 
103 percent.

The veteran was afforded a VA examination in May 1996.  His 
medications included Azmacort, Proventil, prednisone as 
needed, and Serevent.  The Azmacort, Serevent and Proventil 
appeared to control his asthma.  He had difficulty in walking 
because of the shortness of breath.  The veteran complained 
of exertional shortness 


of breath and cough, especially with the weather changes.  
The cough got worse in the winter.  On examination, the 
veteran was not short of breath.  Clear breath sounds were 
heard anteriorly and posteriorly.  There was no expiratory 
wheeze or rhonchi.  There was no pedal edema, no cyanosis and 
no clubbing.  The examiner summarized that the veteran got 
asthmatic attacks during working with exertion and even at 
rest.  It was controlled only on medication, partially.  
Without the medication, his bronchial asthma got worse.  He 
had moderately severe bronchial asthma with poor control of 
his asthma.  The diagnosis was that of moderately severe 
bronchial asthma and exacerbation of his bronchial asthma 
with his present occupation only partially controlled with 
medication.  

Pulmonary function testing in May 1996 showed normal 
respirometry, normal resting and exercise hemoglobin oxygen 
saturation and the flow volume loop suggested the possibility 
of an upper airway obstruction.  Post FEV-1 was 100 percent 
predicted and post FEV-1/FVC was 84 percent.

During the pendency of the appeal, the RO issued a rating 
decision in December 1996 which increased the initial rating 
to 30 percent for the service-connected bronchial asthma, 
effective from May 1, 1992, the effective date of service 
connection.  As this was not a complete grant of benefits on 
appeal, the appeal continued.  

The veteran was afforded another VA examination in February 
1998.  The veteran reported that his asthma attacks, which 
occurred about 10 times per year, lasted about 20 minutes or 
so.  The veteran indicated that bad weather and/or exercise 
seemed to exacerbate his acute asthma attacks.  The veteran 
indicated that he took prednisone to control his acute 
attacks.  The veteran indicated that he was in the emergency 
room once or twice during the past year. The veteran reported 
that he took prednisone during the acute asthma attack eight 
or nine times in the past year.  The veteran indicated that 
he had shortness of breath only during acute attacks.  The 


veteran also noted that during an acute attack, he is unable 
to work in his occupation as a well-driller.  On physical 
examination, there was no cor pumonale, right ventricular 
hypertrophy, or pulmonary hypertension.  No weight loss or 
gain was noted and there was no kyphoscoliosis.  The 
diagnosis was history of bronchial asthma, controlled on 
medication only.  

In a VA clinical note from October 1998, it was noted that 
the veteran's asthma symptoms were well controlled on 
medication and that he had not had any recent exacerbations.  

The veteran was examined by VA again in early March 2003.  At 
that time, pulmonary function testing revealed FEV-1 of 82 
percent predicted and FEV-1/FVC of 80 percent.  The examiner 
noted mild obstructive airway disease, which had been rather 
stable over time.  The veteran reported to the examiner that 
his asthma attacks seemed to be initiated by activity and 
cold weather.  The veteran indicated that while he used to be 
treated with Aminophyllin and prednisone in service, he was 
currently treated with Serevent, Flovent, and albuterol on a 
regular basis.  That regimen of medications had apparently 
reduced the frequency, or made more manageable, the 
exacerbations of the asthma attacks.  The veteran reported 
that during the previous two years, he had not had to use any 
prednisone.  The examiner also noted that the veteran 
indicated that he had not required any visits to the 
emergency room or hospitalization because of exacerbations.  
In spite of exacerbations, he pushed himself to work through 
the episodes.  The veteran did not exercise outside of his 
work and severely limited his activity in order to avoid 
exacerbations.  Milder exacerbations, which he managed by 
increasing his Flovent steroid inhaler and his albuterol, 
occurred on a weekly to monthly basis and was unpredictable, 
though usually related to greater activity.  The examiner 
noted that previous pulmonary function test dating back to 
1998 revealed a mid airway obstruction, where the FEV-1/FVC 
was 84 both before and after bronchodilators.  Oxygen 
saturation was 98 percent.  

Physical examination revealed a robust looking man in no 
acute distress.  The veteran's blood pressure was 140/80, 
pulse was regular at 74 beats per minute, respiratory rate 
was 14 and unlabored, and color was normal.  The veteran had 
a massive chest with normal diaphragmatic excursion and 
resonance on percussion.  Air entry was clear, free of rales, 
rhonchi, or wheezes.  Expiration was also clear; however, the 
forced expiration produced a cascade of coughing.  The heart 
was regular in rate and rhythm.  No murmurs or gallops were 
noted.  There was no peripheral edema and no clubbing noted.  
There was no jugular venous distention.  In short, there was 
no evidence for cor pulmonale.  The impression was that of 
bronchial asthma, generally under reasonable control on 
triple inhaler medication, with exacerbations and symptoms as 
indicated.  

Pulmonary function tests, performed in late March 2003, 
revealed FEV-1 of 83 percent predicted and FEV-1/FVC of 80 
percent.  The interpretation was that of normal spirometry.  
Flow-volume loop suggested variable extra-throacic airway 
obstruction.  Oximetry was normal at rest.  Values were 
similar to the previous findings in February 1996, but 
airflow and vital capacity decreased 25 percent since May 
1996.  The examiner explained that when a pre-bronchodilator 
spirometry is in the normal range, i.e. the FEV-1/FVC is 
greater or equal to 80 percent; a post-bronchodilation study 
was not performed.

The veteran's bronchial asthma has been evaluated as 30 
percent disabling since the effective date of service 
connection under 38 C.F.R. § 4.97, Diagnostic Code 6602.  
During the pendency of the veteran's appeal, the VA amended 
the schedular criteria for rating respiratory disorders, 
including Diagnostic Code 6602, effective October 7, 1996.  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only 


the former version of the regulation should be applied.  
VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (April 10, 2000).  

Prior to October 7, 1996, a 30 percent rating was warranted 
under Diagnostic Code 6602 for moderate bronchial asthma with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) occurring several times a year with moderate 
dyspnea on exertion between attacks.  The next schedular 
evaluation of 60 percent required severe disability with 
frequent attacks of asthma (one or more attacks weekly) 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded.  A 100 percent rating was assigned for pronounced 
bronchial asthma; asthmatic attacks very frequently with 
severe dyspnea on slight exertion between attacks and with 
marked loss of weight or other evidence of severe impairment 
of health.  38 C.F.R. § 4.97, Code 6602 (1996).

Under the revised criteria for Diagnostic Code 6602, a 30 
percent evaluation is warranted for bronchial asthma where 
any of these conditions is manifested by FEV-1 of 56-70 
percent predicted, or; FEV-1/FVC of 56-70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  The next schedular evaluation 
of 60 percent requires FEV-1 of 40-55 percent predicted, or; 
FEV-1/FVC of 40-55 percent, or; at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assigned for FEV-1 less than 40 percent predicted, or; 
FEV-1/FVC less than 40 percent, or; more than one attack per 
week with episodes of respiratory failure, or; requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.

In this case, the record reflects that the severity of the 
veteran's bronchial asthma has never more nearly approximated 
a level of severe disability.  The medical 


evidence of record indicates that since service, the 
veteran's asthmatic attacks occur rather frequently with 
moderate dyspnea on exertion between attacks.  However, 
reports of one or more attacks weekly has never been shown 
and the medical evidence of record shows that the veteran's 
asthma is controlled with medication, with more than just 
temporary relief.  The veteran reported no trips to the 
hospital for treatment of asthma within the last two years 
and he indicated that he no longer needed the use of 
prednisone for control of his attacks and that his 
exacerbations were less frequent more manageable with his 
current regimen of medications.  

Moreover, the pulmonary function tests of record have never 
shown an FEV-1 of less than 79 percent predicted or an FEV-
1/FVC of less than 80 percent.  As such, the Board finds that 
the overall disability picture does not more nearly 
approximate the criteria for a rating greater than 30 percent 
for chronic bronchial asthma under either the old or the 
revised rating criteria.  38 C.F.R. § 4.7 (1996) (2004).  
First, the evidence of record does not reveal physician 
visits for exacerbations or use of systemic corticosteroids 
sufficient to warrant an increased rating.  Similarly, 
Pulmonary function tests have never shown FEV-1 or FEV-1/FVC 
within the required range for a higher evaluation, even 
applying the pre-bronchodilator results.  In this regard, the 
Board notes that the comments to the rating criteria indicate 
the intent to utilize results post-therapy, which is the 
standard basis for comparison of pulmonary function.  See 61 
Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996). Therefore, the 
criteria for an increased rating based on Pulmonary function 
tests are not met.  Thus, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent since the effective date of service 
connection.  38 C.F.R. § 4.3 (2004).

A review of the evidence as a whole tends to show that the 
veteran's management of his asthma has in fact improved over 
time with less frequent attacks and milder exacerbations 
since the initial grant of service connection.  In this 
regard, the Board 


has considered whether the veteran was entitled to "staged" 
ratings for his service-connected asthma as prescribed by the 
Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, at no time since service has the service-connected 
disability been more disabling than as currently rated.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 30 percent for the service-
connected bronchial asthma is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


